Exhibit 10.4(c)

LOGO [g22654g68n56.jpg]

 

 

Deutsche Bank AG, London Branch

Winchester House

1 Great Winchester St, London

EC2N 2DB

Telephone: 44 20 7545 8000

 

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Telephone: 212-250-2500

 

Internal Reference: 351939

October 9, 2009

To: Avis Budget Group, Inc.

6 Sylvan Way

Parsippany, NJ 07054

Attention: Treasurer

Telephone No.:    973-496-4700 Facsimile No.:    973 496-3560

Re: Additional Call Option Transaction

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934. DEUTSCHE BANK SECURITIES INC. (“DBSI”) HAS
ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO OBLIGATION,
BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT TO THE
PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. AS SUCH, ALL DELIVERY OF
FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO THIS
TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL BE
TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK AG,
LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
Deutsche Bank AG, London Branch (“Deutsche Bank”) and Avis Budget Group, Inc.
(“Counterparty”) as of the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for this Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Defined terms used herein
and not defined herein or in the Equity Definitions have the meanings assigned
to them in the Indenture to be dated October 13, 2009 between Counterparty and
The Bank of Nova Scotia Trust Company of New York, as trustee (the “Indenture”)
relating to the 3.50% Convertible Senior

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo
Banziger, Anthony DiIorio

   Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London
EC2N 2DB.



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

Notes due October 1, 2014 (the “Convertible Notes” and each USD 1,000 principal
amount of Convertible Notes, a “Convertible Note”) issued by Counterparty in an
aggregate initial principal amount of USD 45,000,000. In the event of any
inconsistency between the terms defined in the Indenture and this Confirmation,
this Confirmation shall govern. The parties acknowledge that this Confirmation
is entered into on the date hereof with the understanding that (i) definitions
set forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Preliminary Offering Memorandum dated
October 7, 2009 (the “Offering Memorandum”) relating to the Convertible Notes.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Deutsche
Bank as of the date of this Confirmation, and if any such section numbers are
changed in the Indenture as executed, the parties will amend this Confirmation
in good faith to preserve the intent of the parties. For the avoidance of doubt,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution and if the Indenture is amended following its
execution, any such amendment will be disregarded for purposes of this
Confirmation unless the parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Deutsche
Bank and Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement as if
Deutsche Bank and Counterparty had executed an agreement in such form (but
without any Schedule except for the election of the laws of the State of New
York as the governing law (without reference to choice of law doctrine)) on the
Trade Date (such 2002 ISDA Master Agreement that shall apply solely to this
Transaction and to no other Transaction, the “Agreement”). In the event of any
inconsistency between provisions of the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that this is a standalone
Transaction and no Transaction other than the Transaction to which this
Confirmation relates shall be governed by the Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

General Terms.

  

Trade Date:

   October 9, 2009

Effective Date:

   The third Exchange Business Day immediately prior to the Premium Payment Date

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Deutsche Bank

Shares:

   The common stock of Counterparty, par value USD 0.01 per Share (Exchange
symbol “CAR”).

Number of Options:

   45,000 For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Applicable Percentage:

   35%

 

2



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

Option Entitlement:

   As of any date, a number equal to the product of the Applicable Percentage
and the Conversion Rate as of such date (as defined in the Indenture, but
without regard to any adjustments to the Conversion Rate pursuant to the
Excluded Provisions and subject to the provisos to “Method of Adjustment”
below), for each Convertible Note.

Strike Price:

   USD 16.25

Premium:

   USD 4,347,000

Premium Payment Date:

   October 13, 2009

Exchange:

   The New York Stock Exchange

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 13.03 and Section 13.04(g) of the Indenture.

Dilution Adjustment Provisions:

   Section 13.04(a), (b), (c), (d), (e) and Section 13.05 of the Indenture.
Procedures for Exercise.

Exercise Period(s):

   Notwithstanding anything to the contrary in the Equity Definitions, an
Exercise Period shall occur with respect to an Option hereunder only if such
Option is an Exercisable Option (as defined below) and the Exercise Period shall
be, in respect of any Exercisable Option, the period commencing on, and
including, the relevant Conversion Date and ending on, and including, the
Scheduled Valid Day immediately preceding the scheduled first day of the
relevant Settlement Averaging Period for such Exercise Period; provided that in
respect of Exercisable Options relating to Convertible Notes for which the
relevant Conversion Date occurs on or after the Aggregate Conversion Date, the
final day of the Exercise Period shall be the Scheduled Valid Day immediately
preceding the Expiration Date.

Exercisable Options:

   In respect of any Exercise Period (the “Relevant Exercise Period”), a number
of Options equal to the lesser of:    (i) (A) the number of Convertible Notes
with a Conversion Date occurring on the first day of such Exercise Period, minus
(B) the number of “Exercisable Options” with an “Exercise Period” that is the
same as the Relevant Exercise Period (as such terms are defined in the Base Call
Option Transaction Confirmation letter agreement dated October 7, 2009 between
Deutsche Bank and Counterparty (the “Base Call Option Confirmation”)); and   
(ii) the Number of Options as of the first day of the Relevant Exercise Period.

 

3



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

   If there are any other Exercisable Options as to which a prior Exercise
Period has commenced but no Exercise Date has yet occurred which would thereby
reduce the Number of Options as of the related Exercise Date (such other
Exercisable Options, the “Other Exercisable Options”), then solely for the
purposes of determining the number of Exercisable Options for the Relevant
Exercise Period, the Number of Options on the first day of the Relevant Exercise
Period shall be reduced by such Other Exercisable Options.    Notwithstanding
the foregoing, in no event shall the number of Exercisable Options exceed the
Number of Options.

Conversion Date:

   With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
13.02(b) of the Indenture.

Aggregate Conversion Date:

   July 1, 2014

Expiration Time:

   The Valuation Time

Expiration Date:

   October 1, 2014, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Exercisable Options” above and “Automatic
Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, with respect to each
Exercise Period, a number of Options equal to the number of Exercisable Options
for such Exercise Period shall be deemed to be automatically exercised on the
final day of such Exercise Period; provided that such Options shall be deemed
exercised only to the extent that Counterparty has provided a Notice of Exercise
to Deutsche Bank.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Exercisable Options,
Counterparty must notify Deutsche Bank in writing before 5:00 p.m. (New York
City time) on the Scheduled Valid Day immediately preceding the scheduled first
day of the Settlement Averaging Period for the Exercisable Options being
exercised of (i) the number of such Exercisable Options and (ii) the scheduled
settlement date under the Indenture for the Convertible Notes related to such
Exercisable Options (such time, the “Notice Deadline”); provided that,
notwithstanding the foregoing, such notice (and the related automatic exercise
of such Options) shall be effective if given after the relevant Notice Deadline
but prior to 5:00 p.m. New York City time, on the fifth Exchange Business Day
following the Notice Deadline, in which case the Calculation Agent shall have
the right to adjust the Net Shares to reflect additional costs

 

4



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

   (including, but not limited to, hedging mismatches and market losses) and
reasonable expenses incurred by Deutsche Bank in connection with its hedging
activities (including the unwinding of any hedge position) as a result of its
not having received such notice prior to the Notice Deadline; provided further
that in respect of Exercisable Options relating to Convertible Notes with a
Conversion Date occurring on or after the Aggregate Conversion Date, such notice
may be given on or prior to the second Scheduled Valid Day immediately preceding
the Expiration Date and need only specify the number of such Exercisable
Options, provided that the proviso above relating to the extension of delivery
of the Notice of Exercise by the Counterparty shall not apply to any notice
delivered by Counterparty pursuant to this proviso relating to Exercisable
Options for Convertible Notes with a Conversion Date occurring on or after the
Aggregate Conversion Date.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

   Section 6.3(a)(ii) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase; “in each case that the
Calculation Agent determines is material.” Settlement Terms.

Settlement Method:

   Net Share Settlement

Net Share Settlement:

   Deutsche Bank will deliver to Counterparty, on the relevant Settlement Date,
a number of Shares equal to the Net Shares in respect of any Exercisable Option
exercised or deemed exercised hereunder. In no event will the Net Shares be less
than zero.

Net Shares:

   In respect of any Exercisable Option exercised or deemed exercised, a number
of Shares equal to (A) the sum of the quotients, for each Valid Day during the
Settlement Averaging Period for such Exercisable Option, of (x) the Option
Entitlement on such Valid Day multiplied by (y) the Relevant Price on such Valid
Day less the Strike Price, divided by (z) such Relevant Price, divided by (B)
the number of Valid Days in the Settlement Averaging Period; provided that in no
event shall the Net Shares for any Exercisable Option exceed a number of Shares
equal to the Applicable Limit for such Exercisable Option divided by the
Relevant Price on the last Valid Day of the Settlement Averaging Period (or if
such Exercisable Option relates to a Convertible Note with a Conversion Date
occurring on or after the Aggregate Conversion Date, the Relevant Price on the
second Scheduled Valid Day immediately preceding the Expiration Date); provided
further that if the calculation contained in clause (y) above results in a
negative number, such number shall be replaced with the number “zero”.

 

5



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

   Deutsche Bank will deliver cash in lieu of any fractional Shares to be
delivered with respect to any Net Shares valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.

 

Applicable Limit:

   For any Exercisable Option, an amount of cash equal to the Applicable
Percentage multiplied by the excess of (i) the number of Shares delivered to the
Holder (as such term is defined in the Indenture) of the related Convertible
Note upon conversion of such Convertible Note multiplied by the Relevant Price
on the date provided by Counterparty to Deutsche Bank pursuant to clause (ii) of
“Notice of Exercise,” or if such Exercisable Option relates to a Convertible
Note with a Conversion Date occurring on or after the Aggregate Conversion Date,
the Relevant Price on the second Scheduled Valid Day immediately preceding the
Expiration Date, over (ii) USD 1,000; provided that if the date specified by
Counterparty to Deutsche Bank pursuant to clause (ii) of “Notice of Exercise” is
not the settlement date for the related Convertible Note, Counterparty may
provide notice of such settlement date to Deutsche Bank no later than 3 Exchange
Business Days prior to the related Settlement Date hereunder, which shall be the
relevant date for purposes of determining the Relevant Price and the Applicable
Limit.

Valid Day:

   A day on which (i) there is no Market Disruption Event and (ii) trading in
the Shares generally occurs on the Exchange or, if the Shares are not then
listed on the Exchange, on the primary other United States national or regional
securities exchange on which the Shares are listed or admitted for trading or,
if the Shares are not then listed or admitted for trading on a United States
national or regional securities exchange, on the principal other market on which
the Shares are then traded. If the Shares are not so listed or admitted for
trading, “Valid Day” means a Business Day.

Scheduled Valid Day:

   A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Scheduled Valid Day” means a Business Day.

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

 

6



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page CAR.N <equity> AQR (or any
successor thereto) in respect of the period from the scheduled opening time of
the Exchange to the Scheduled Closing Time of the Exchange on such Valid Day (or
if such volume-weighted average price is unavailable, the market value of one
Share on such Valid Day, as determined by the Calculation Agent using a
substantially similar volume-weighted method). Notwithstanding the foregoing, if
any Valid Day is a Disrupted Day and the Calculation Agent determines that such
Disrupted Day shall be a Valid Day in part in respect of a number of Net Shares,
then the Relevant Price for such Valid Day and such number of Net Shares shall
be the volume-weighted average price per Share on such Valid Day on the
Exchange, as determined by the Calculation Agent based on such sources as it
deems appropriate using a volume-weighted methodology, for the portion of such
Valid Day and such number of Net Shares for which the Calculation Agent
determines there is no Market Disruption Event, and the Calculation Agent shall
make corresponding adjustments to the settlement terms hereunder to account for
such partial Valid Day.

Settlement Averaging Period:

   For any Exercisable Option:   

(i)      if Counterparty has, on or prior to the Aggregate Conversion Date,
delivered a Notice of Exercise to Deutsche Bank with respect to such Exercisable
Option with a Conversion Date occurring prior to the Aggregate Conversion Date,
the 40 consecutive Valid Days commencing on and including the second Scheduled
Valid Day following such Conversion Date; or

  

(ii)     if Counterparty has, on or following the Aggregate Conversion Date,
delivered a Notice of Exercise to Deutsche Bank with respect to such Exercisable
Option with a Conversion Date occurring on or following the Aggregate Conversion
Date, the 40 consecutive Valid Days commencing on, and including, the 42nd
Scheduled Valid Day immediately prior to the Expiration Date.

Settlement Date:

   For any Exercisable Option, the third Business Day immediately following the
final Valid Day of the Settlement Averaging Period for such Exercisable Option.

Settlement Currency:

   USD

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11, 9.12 and 10.5 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Net Share
Settled”. “Net Share Settled” in relation to any Option means that Net Share
Settlement is applicable to that Option.

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Counterparty shall be, upon delivery,
subject to restrictions and limitations arising from Counterparty’s status as
issuer of the Shares under applicable securities laws.

 

7



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition set forth in any
Dilution Adjustment Provision that would result in any adjustment to the
Convertible Notes pursuant to the Indenture (other than any event or condition
set forth in any Excluded Provision).

Method of Adjustment:

   Calculation Agent Adjustment, and means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any adjustment to the
Convertible Notes pursuant to any Dilution Adjustment Provision (other than any
adjustment pursuant to any Excluded Provision), the Calculation Agent will make
a corresponding adjustment to any one or more of the Strike Price, Number of
Options, Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction; provided that, notwithstanding the
foregoing, if any Potential Adjustment Event occurs during the Settlement
Averaging Period but no adjustment was made to the Convertible Notes under the
Indenture because the Holder (as such term is defined in the Indenture) was
deemed to be a record owner of the underlying Shares on the related Conversion
Date, then the Calculation Agent shall make an adjustment, as determined by it,
to the terms hereof in order to account for such Potential Adjustment Event;
provided further that if the Calculation Agent in good faith disagrees with any
adjustment to the Convertible Notes that involves an exercise of discretion by
Counterparty or its board of directors, including, without limitation, of
proportional adjustments or the determination of the fair value of any
securities, property, rights or other assets, then in each such case, the
Calculation Agent will determine the corresponding adjustment to be made to any
one or more of the Strike Price, Number of Options, Option Entitlement and any
other variable relevant to the exercise, settlement or payment for the
Transaction in a commercially reasonable manner; provided, further, that, for
the avoidance of doubt, in no event shall there be any adjustment hereunder as a
result of any adjustment to the Convertible Notes (A) pursuant to any Excluded
Provision or (B) in connection with any Potential Adjustment Event in respect of
which securities, property, rights or other assets are distributed to Holders
(as such term is defined in the Indenture) of the Convertible Notes in lieu of
any adjustment to the Convertible Notes.

 

8



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

Extraordinary Events applicable to the Transaction:

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in Section 13.07(a) of the Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 13.04(e) of the Indenture.

Consequence of Merger Events /

Tender Offers:

  

 

Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares, Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction; provided, however, that such adjustment shall be
made without regard to any adjustment to the Conversion Rate for the issuance of
additional shares as set forth in Section 13.03 of the Indenture; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person not organized under the laws of the
United States, any State thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event or a Tender Offer,
will not be the Issuer following such Merger Event or a Tender Offer, then
Cancellation and Payment (Calculation Agent Determination) shall apply.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii)(X) of the Equity Definitions is
hereby amended by replacing the word “Shares” with the phrase “Hedge Positions.”

 

9



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

   Failure to Deliver:    Applicable    Hedging Disruption:    Applicable;
provided that Section 12.9(a)(v) of the Equity Definitions is hereby modified by
inserting the following two phrases at the end of such Section:       “For the
avoidance of doubt, the term “equity price risk” shall be deemed to include, but
shall not be limited to, stock price and volatility risk. And, for the further
avoidance of doubt, any such transactions or assets referred to in phrases (A)
or (B) above must be available on commercially reasonable pricing terms.”   
Hedging Party:    For all applicable Additional Disruption Events, Deutsche
Bank.    Determining Party:    For all applicable Extraordinary Events, Deutsche
Bank, acting in a commercially reasonable manner.    Non-Reliance:    Applicable
   Agreements and Acknowledgements Regarding Hedging Activities:    Applicable
   Additional Acknowledgments:    Applicable 4.    Calculation Agent.   
Deutsche Bank

 

5.    Account Details.    (a)    Account for payments to Counterparty:      
Beneficiary Bank: JP Morgan Chase      

ABA: 021 000 021

Beneficiary Acct.: Avis Budget Group, Inc.

Account No.: 304934925

      Account for delivery of Shares to Counterparty:       To be provided by
Counterparty    (b)    Account for payments to Deutsche Bank:       Deutsche
Bank AG, London Branch      

The Bank of New York

Bank Routing: 021-000-018

Account Name: Deutsche Bank Securities, Inc.

      Account No.: 8900327634 6.    Offices.    (a)    The Office of
Counterparty for the Transaction is: Inapplicable, Counterparty is not a
Multibranch Party.    (b)    The Office of Deutsche Bank for the Transaction is:
London       Deutsche Bank AG, London Branch      

Winchester house

1 Great Winchester St, London

      EC2N 2DB

 

10



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

7.    Notices.       (a)    Address for notices or communications to
Counterparty:       Avis Budget Group, Inc.      

6 Sylvan Way

Parsippany, NJ 07054

Attention: Treasurer

      Telephone No.:    973-496-4700       Facsimile No.:    973 496-3560    (b)
   Address for notices or communications to Deutsche Bank:      

To: Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

      Attention: Peter Barna       Telephone No:    212-250-1689       Facsimile
No:    212-797-8974       Email: peter.barna@db.com       With a copy to:      
To: Deutsche Bank AG, London Branch       c/o Deutsche Bank Securities Inc.   
   60 Wall Street       New York, NY 10005       Attn: Lars Kestner      
Telephone:    212-250-6043       Facsimile:    646-593-8200       Email:
lars.kestner@db.com

 

8. Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”) dated as of
October 7, 2009 among Counterparty and J.P. Morgan Securities Inc., Citigroup
Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith, Incorporated,
Barclays Capital Inc., and Deutsche Bank Securities Inc., as representatives of
the several Initial Purchasers party thereto, are true and correct and are
hereby deemed to be repeated to Deutsche Bank on the date hereof and on and as
of the Premium Payment Date as if set forth herein. Counterparty hereby further
represents and warrants to Deutsche Bank on the date hereof and on and as of the
Premium Payment Date that:

 

  (a)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of this Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar

 

11



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

 

laws affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
rights to indemnification and contribution hereunder may be limited by federal
or state securities laws or public policy relating thereto.

 

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”) or state securities
laws.

 

  (d) Counterparty is not and will not be required to register as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.

 

  (e) It is an “eligible contract participant” (as such term is defined in
Section 1a(12) of the Commodity Exchange Act, as amended (the “CEA”)).

 

  (f) Each of it and its affiliates is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty.

 

9. Other Provisions.

 

  (a) Opinions. Counterparty shall deliver to Deutsche Bank an opinion of
counsel, dated as of the Trade Date, with respect to the matters set forth in
Sections 8(a) through (c) of this Confirmation. Delivery of such opinion to
Deutsche Bank shall be a condition precedent for the purpose of
Section 2(a)(iii) of the Agreement with respect to each obligation of Deutsche
Bank under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Deutsche Bank a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
99.66 million (in the case of the first such notice) or (ii) thereafter more
than 2.26 million less than the number of Shares included in the immediately
preceding Repurchase Notice. Counterparty agrees to indemnify and hold harmless
Deutsche Bank and its affiliates and their respective officers, directors,
employees, affiliates, advisors, agents and controlling persons (each, an
“Indemnified Person”) from and against any and all losses (including losses
relating to Deutsche Bank’s hedging activities as a consequence of becoming, or
of the risk of becoming, a Section 16 “insider”, including without limitation,
any forbearance from hedging activities or cessation of hedging activities and
any losses in connection therewith with respect to this Transaction), claims,
damages, judgments, liabilities and expenses (including reasonable attorney’s
fees), joint or several, which an Indemnified Person may become subject to, as a
result of Counterparty’s failure to provide Deutsche Bank with a Repurchase
Notice on the day and in the manner specified in this paragraph, and to
reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Deutsche Bank with a

 

12



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

 

Repurchase Notice in accordance with this paragraph, such Indemnified Person
shall promptly notify Counterparty in writing, and Counterparty, upon request of
the Indemnified Person, shall retain counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Party at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of this Transaction.

 

  (c) Regulation M. Counterparty is not on the date hereof engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), of any securities of Counterparty,
other than a distribution meeting the requirements of the exception set forth in
Rules 101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until
the second Scheduled Trading Day immediately following the Effective Date,
engage in any such distribution.

 

  (d) No Manipulation. Counterparty is not entering into this Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for the Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Deutsche Bank may
impose, including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(r) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended);

 

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Deutsche Bank, will not expose
Deutsche Bank to material risks under applicable securities laws) and execution
of any documentation and delivery of legal opinions with respect to securities
laws and other matters by such third party and Counterparty, as are requested
and reasonably satisfactory to Deutsche Bank;

 

13



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

  (D) Deutsche Bank will not, as a result of such transfer and assignment, be
required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement greater than an amount that Deutsche Bank
would have been required to pay to Counterparty in the absence of such transfer
and assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Deutsche Bank to permit Deutsche
Bank to determine that results described in clauses (D) and (E) will not occur
upon or after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Deutsche Bank in connection with
such transfer or assignment.

 

  (ii)

Deutsche Bank may, without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to any third party with
a rating for its long term, unsecured and unsubordinated indebtedness equal to
or better than the lesser of (x) the credit rating of Deutsche Bank at the time
of the transfer and (y) A- by Standard and Poor’s Rating Group, Inc. or its
successor (“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute rating agency mutually agreed by Counterparty and
Deutsche Bank; provided that Deutsche Bank shall have a good faith belief that
(1) such transfer or assignment would not expose the Counterparty to any
material risks under any applicable securities laws and (2) an Event of Default,
Potential Event of Default or Termination Event will not occur as a result of
such transfer or assignment. If at any time at which (A) the Section 16
Percentage exceeds 7.5%, (B) the Option Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Deutsche Bank is unable after using its commercially reasonable
efforts to effect a transfer or assignment of Options to a third party on
pricing terms reasonably acceptable to Deutsche Bank and within a time period
reasonably acceptable to Deutsche Bank such that no Excess Ownership Position
exists, then Deutsche Bank may designate any Exchange Business Day as an Early
Termination Date with respect to a portion of the Transaction (the “Terminated
Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Deutsche Bank so designates an Early
Termination Date with respect to a Terminated Portion, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Options underlying
the Terminated Portion, (2) Counterparty were the sole Affected Party with
respect to such partial termination and (3) the Terminated Portion were the sole
Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(k) shall apply to any amount that is payable by Deutsche Bank to
Counterparty pursuant to this sentence as if Counterparty was not the Affected
Party). The “Section 16 Percentage” as of any day is the fraction, expressed as
a percentage, (A) the numerator of which is the number of Shares that Deutsche
Bank and each person subject to aggregation of Shares with Deutsche Bank under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder
directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the

 

14



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

 

number of Shares outstanding. The “Option Equity Percentage” as of any day is
the fraction, expressed as a percentage, (A) the numerator of which is the sum
of (1) the product of the Number of Options and the Option Entitlement and
(2) the aggregate number of Shares underlying any other call option transaction
sold by Deutsche Bank to Counterparty, and (B) the denominator of which is the
number of Shares outstanding. The “Share Amount” as of any day is the number of
Shares that Deutsche Bank and any person whose ownership position would be
aggregated with that of Deutsche Bank (Deutsche Bank or any such person, a
“Deutsche Bank Person”) under any insurance or other law, rule, regulation,
regulatory order or organizational documents or contracts of Counterparty that
are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership of under
any Applicable Restriction, as determined by Deutsche Bank in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to
(A) the minimum number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Deutsche Bank Person, or could result
in an adverse effect on a Deutsche Bank Person, under any Applicable
Restriction, as determined by Deutsche Bank in its reasonable discretion, minus
(B) 1% of the number of Shares outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Deutsche Bank to purchase, sell, receive or deliver any
Shares or other securities to or from Counterparty, Deutsche Bank may designate
any of its affiliates to purchase, sell, receive or deliver such Shares or other
securities and otherwise to perform Deutsche Bank’s obligations in respect of
this Transaction and any such designee may assume such obligations. Deutsche
Bank shall be discharged of its obligations to Counterparty only to the extent
of any such performance.

 

  (f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Deutsche Bank’s hedging activities hereunder, Deutsche Bank reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Deutsche
Bank on the Settlement Date for the Transaction, Deutsche Bank may, by notice to
Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on two or more dates (each, a “Staggered Settlement
Date”) as follows:

 

  (i) in such notice, Deutsche Bank will specify to Counterparty the related
Staggered Settlement Dates (the first of which will be such Nominal Settlement
Date and the last of which will be no later than the twentieth (20th) Exchange
Business Day following such Nominal Settlement Date) and the number of Shares
that it will deliver on each Staggered Settlement Date;

 

  (ii) the aggregate number of Shares that Deutsche Bank will deliver to
Counterparty hereunder on all such Staggered Settlement Dates will equal the
number of Shares that Deutsche Bank would otherwise be required to deliver on
such Nominal Settlement Date; and

 

  (iii) if the Net Share Settlement terms set forth above were to apply on the
Nominal Settlement Date, then the Net Share Settlement terms will apply on each
Staggered Settlement Date, except that the Net Shares will be allocated among
such Staggered Settlement Dates as specified by Deutsche Bank in the notice
referred to in clause (a) above.

 

  (g) Role of Agent. Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through DBSI.
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through DBSI.

 

15



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

  (h) Additional Termination Events. (i) Notwithstanding anything to the
contrary in this Confirmation, if the trustee for the Convertible Notes or the
holders of such Convertible Notes deliver a notification of acceleration of the
Convertible Notes, in each case in accordance with Section 6.02 of the
Indenture, then the related event of default shall constitute an Additional
Termination Event applicable to the Transaction and, with respect to such
Additional Termination Event, (A) Counterparty shall be deemed to be the sole
Affected Party, (B) the Transaction shall be the sole Affected Transaction and
(C) Deutsche Bank shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

(ii) Notwithstanding anything to the contrary in this Confirmation, the giving
of any Notice of Exercise in respect of Options that relate to Convertible Notes
converted pursuant to Section 13.03 of the Indenture in connection with a
“Make-Whole Fundamental Change” (as defined in the Indenture) shall constitute
an Additional Termination Event as provided in this clause (ii). Upon receipt of
any such notice, Deutsche Bank shall designate an Exchange Business Day as an
Early Termination Date with respect to the portion of this Transaction
corresponding to a number of Options (the “Reduction Options”) equal to the
lesser of (A) the number of such Options specified in such Notice of Exercise
minus the number of “Reduction Options” (as defined in the Base Call Option
Confirmation), if any, that relate to such Convertible Notes and (B) the Number
of Options as of the date Deutsche Bank designates such Early Termination Date
and, as of such date, the Number of Options shall be reduced by the number of
Reduction Options. Any payment hereunder with respect to such termination shall
be calculated pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to this Transaction and a Number of Options equal to the number of
Reduction Options, (2) Counterparty were the sole Affected Party with respect to
such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction (and, for the avoidance of doubt,
in determining the amount payable pursuant to Section 6 of the Agreement, the
Calculation Agent shall not take into account any adjustments to the Option
Entitlement that result from corresponding adjustments to the Conversion Rate
pursuant to Section 13.03 of the Indenture); provided that (i) for purposes of
determining “Close-out Amount” under this Section 9(h)(ii), the definition of
such term shall be amended by adding the words “and Make-Whole Fundamental
Change” after the words “Early Termination Date” and before, “have been
required” in the first paragraph of such definition, and (ii) in no event shall
the amount of cash deliverable in respect of such early termination by Deutsche
Bank to Counterparty be greater than the product of (x) the Applicable
Percentage and (y) the excess of (I) (1) the number of Reduction Options
multiplied by (2) the Conversion Rate (after taking into account any applicable
adjustments to the Conversion Rate pursuant to Section 13.03 of the Indenture)
multiplied by (3) a price per Share determined by the Calculation Agent in a
commercially reasonable manner over (II) the aggregate principal amount of the
corresponding Convertible Notes, as determined by the Calculation Agent in a
commercially reasonable manner.

 

  (i) Amendments to Equity Definitions.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Deutsche Bank’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Deutsche Bank may elect” and
(2) replacing “notice to the other party” with “notice to Counterparty” in the
first sentence of such section.

 

  (j) No Setoff. Neither party shall have the right to set off any obligation
that it may have to the other party under this Transaction against any
obligation such other party may have to it, whether arising under the Agreement,
this Confirmation or any other agreement between the parties hereto, by
operation of law or otherwise.

 

16



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

  (k) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of this Transaction, an amount is payable by
Deutsche Bank to Counterparty (i) pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or (ii) pursuant to Section 6(d)(ii) of the Agreement (a
“Payment Obligation”), Counterparty may request Deutsche Bank to satisfy any
such Payment Obligation by the Share Termination Alternative (as defined below)
(except that Counterparty shall not make such an election in the event of a
Nationalization, Insolvency, Merger Event or Tender Offer, in each case, in
which the consideration to be paid to holders of Shares consists solely of cash,
or an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement in each case that resulted from an event or events
outside Counterparty’s control) and shall give irrevocable telephonic notice to
Deutsche Bank, confirmed in writing within one Scheduled Trading Day, no later
than 12:00 p.m. (New York City time) on the Merger Date, the Tender Offer Date,
the Announcement Date (in the case of Nationalization, Insolvency or Delisting),
the Early Termination Date or date of cancellation, as applicable; provided that
if Counterparty has the right to request that Deutsche Bank satisfy its Payment
Obligation by the Share Termination Alternative under this Section 9(k) but does
not validly so elect, Deutsche Bank shall have the right, in its sole
discretion, to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding Counterparty’s election to the contrary.

 

Share Termination Alternative:    Applicable and means that Deutsche Bank shall
deliver to Counterparty the Share Termination Delivery Property on, or within a
commercially reasonable period of time after, the date when the Payment
Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of the Equity
Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation in
the manner reasonably requested by Counterparty free of payment. Share
Termination Delivery Property:    A number of Share Termination Delivery Units,
as calculated by the Calculation Agent, equal to the Payment Obligation divided
by the Share Termination Unit Price. The Calculation Agent shall adjust the
Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value to Deutsche Bank of property
contained in one Share Termination Delivery Unit, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Deutsche Bank at the time of notification
of the Payment Obligation. For the avoidance of doubt, the parties agree that in
determining the Share Termination Delivery Unit Price the Calculation Agent may
consider the purchase price paid in connection with the purchase of Share
Termination Delivery Property.

 

17



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

Share Termination Delivery Unit:    One Share or, if a Merger Event has occurred
and a corresponding adjustment to this Transaction has been made, a unit
consisting of the number or amount of each type of property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such Merger
Event, as determined by the Calculation Agent. Failure to Deliver:    Applicable
Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.11, 9.12 and 10.5 (as modified above) of
the Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to this Transaction means that Share Termination Alternative is applicable to
this Transaction.

 

  (l) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of either party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

 

  (m) Registration. Counterparty hereby agrees that if, in the good faith
reasonable judgment of Deutsche Bank, the Shares (“Hedge Shares”) acquired by
Deutsche Bank for the purpose of hedging its obligations pursuant to this
Transaction cannot be sold in the public market by Deutsche Bank without
registration under the Securities Act, Counterparty shall, at its election,
either (i) in order to allow Deutsche Bank to sell the Hedge Shares in a
registered offering, make available to Deutsche Bank an effective registration
statement under the Securities Act and enter into an agreement, in form and
substance satisfactory to Deutsche Bank, substantially in the form of an
underwriting agreement for a registered secondary offering; provided, however,
that if Deutsche Bank, in its sole reasonable discretion, is not satisfied with
access to due diligence materials, the results of its due diligence
investigation, or the procedures and documentation for the registered offering
referred to above, then clause (ii) or clause (iii) of this paragraph shall
apply at the election of Counterparty, (ii) in order to allow Deutsche Bank to
sell the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to Deutsche Bank (in which case, the Calculation Agent shall make
any adjustments to the terms of this Transaction that are necessary, in its
reasonable judgment, to compensate Deutsche Bank for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement), or (iii) purchase the Hedge Shares from Deutsche Bank at the
Reference Price on such Exchange Business Days, and in the amounts, requested by
Deutsche Bank.

 

  (n) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

18



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

  (o) Right to Extend. Deutsche Bank may postpone, in whole or in part, any
Settlement Date or any other date of valuation or delivery by Deutsche Bank or
add additional Settlement Dates or any other date of valuation or delivery, with
respect to some or all of the Options hereunder, if Deutsche Bank reasonably
determines, in its discretion, that, and only for so long as, such postponement
is reasonably necessary or appropriate to preserve Deutsche Bank’s hedging or
hedge unwind activity hereunder in light of existing liquidity conditions or to
enable Deutsche Bank to effect purchases of Shares in connection with its
hedging, hedge unwind or settlement activity hereunder in a manner that would,
if Deutsche Bank were Counterparty or an affiliated purchaser of Counterparty,
be in compliance with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Deutsche
Bank.

 

  (p) Status of Claims in Bankruptcy. Deutsche Bank acknowledges and agrees that
this Confirmation is not intended to convey to Deutsche Bank rights against
Counterparty with respect to the Transaction that are senior to the claims of
common stockholders of Counterparty in any United States bankruptcy proceedings
of Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Deutsche Bank’s right to pursue remedies in the event of a breach by
Counterparty of its obligations and agreements with respect to the Transaction;
provided, further, that nothing herein shall limit or shall be deemed to limit
Deutsche Bank’s rights in respect of any transactions other than the
Transaction.

 

  (q) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (r) Notice of Merger Consideration. Counterparty covenants and agrees that, as
promptly as practicable following the public announcement of any consolidation,
merger and binding share exchange to which Counterparty is a party, or any sale
of all or substantially all of Counterparty’s assets, in each case pursuant to
which the Shares will be converted into cash, securities or other property,
Counterparty shall notify Deutsche Bank in writing of the types and amounts of
consideration that holders of Shares have elected to receive upon consummation
of such transaction or event (the date of such notification, the “Consideration
Notification Date”); provided that in no event shall the Consideration
Notification Date be later than the date on which such transaction or event is
consummated.

 

  (s) Early Unwind. In the event the sale of the “Option Securities” (as defined
in the Purchase Agreement) is not consummated with the Initial Purchasers for
any reason, or Counterparty fails to deliver to Deutsche Bank opinions of
counsel as required pursuant to Section 9(a), in each case by 5:00 p.m. (New
York City time) on the Premium Payment Date, or such later date as agreed upon
by the parties (the Premium Payment Date or such later date the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”), on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Deutsche Bank and Counterparty under the Transaction shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date; provided that Counterparty shall purchase from Deutsche
Bank on the Early Unwind Date all Shares purchased by Deutsche Bank or one or
more of its affiliates in connection with the Transaction at the then prevailing
market price. Each of Deutsche Bank and Counterparty represent and acknowledge
to the other that, subject to the proviso included in this Section, upon an
Early Unwind, all obligations with respect to the Transaction shall be deemed
fully and finally discharged.

 

19



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

  (t) Payment by Counterparty. In the event that (i) an Early Termination Date
occurs or is designated with respect to the Transaction as a result of a
Termination Event or an Event of Default (other than an Event of Default arising
under Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result,
Counterparty owes to Deutsche Bank an amount calculated under Section 6(e) of
the Agreement, or (ii) Counterparty owes to Deutsche Bank, pursuant to
Section 12.7 or Section 12.9 of the Equity Definitions, an amount calculated
under Section 12.8 of the Equity Definitions, such amount shall be deemed to be
zero.

 

20



--------------------------------------------------------------------------------

LOGO [g22654g68n56.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by sending to us a letter or telex substantially similar to this
facsimile, which letter or telex sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms. Deutsche will make the time of execution of the Transaction
available upon request.

Deutsche is regulated by the Financial Services Authority.

 

DEUTSCHE BANK AG, LONDON BRANCH By:  

/S/    JOHN ARNONE

Name:   John Arnone Title:   Managing Director By:  

/S/    LARS KESTER

Name:   Lars Kester Title:   Managing Director

DEUTSCHE BANK SECURITIES INC.,

acting solely as Agent in connection with the Transaction

By:  

/S/    JOHN ARNONE

Name:   John Arnone Title:   Managing Director By:  

/S/    LARS KESTER

Name:   Lars Kester Title:   Managing Director

Confirmed and Acknowledged as of the date first above written:

AVIS BUDGET GROUP, INC By:  

/S/    DAVID B. WYSHNER

Name:   David B. Wyshner Title:  

Executive Vice President and

Chief Financial Officer

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Tessen von
Heydebreck, Dr. Hugo Banziger, Anthony DiIorio

     Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

(Signature page to Confirmation of Additional Warrants transaction)